First of all, I would like on behalf of the
delegation of the Lao People’s Democratic Republic to
congratulate you, Sir, most warmly on your unanimous
election to the presidency of the General Assembly of the
United Nations at its forty-eighth session. We are familiar
with your great diplomatic skills and your patience and
perseverance and therefore feel certain that you will guide
the work of this session towards a successful conclusion.
12 General Assembly - Forty-eighth session
I would also like to convey our wholehearted
congratulations to the Secretary-General of our Organization,
His Excellency Mr. Boutros Boutros-Ghali, for the tireless
and efficient efforts he has exerted in discharging his
important responsibilities over the past year. We wish him
every success in the accomplishment of his complex and
difficult tasks at the head of our Organization.
The Lao delegation also extends a welcome to the
States that have recently become Members of the United
Nations: the Principality of Andorra, Eritrea, The Former
Yugoslav Republic of Macedonia, the Principality of
Monaco, the Slovak Republic and the Czech Republic.
Their presence among us certainly enhances the universality
of the United Nations.
The present session of the General Assembly has begun
at a time when the international situation as a whole is
evolving in a positive direction, conducive both to dialogue
and to cooperation between States. None the less, the
genuine peace that peoples the world over have so long
awaited has not been attained. From East to West, from
North to South, sizeable and often tragic conflicts keep
breaking out. It is true that some of them have been
successfully resolved, but many others, of an ethnic, racial
and religious nature, are arising in various parts of the world
and are raging unabated, rendering the world situation fragile
and precarious.
In Europe, the situation in the Republic of Bosnia
remains tense and even explosive, and could threaten both
regional and global peace and security. In flagrant defiance
of international humanitarian law, crimes such as "ethnic
cleansing", mass rapes, torture and deliberate bombing of
civilian targets continue to be committed against the innocent
Bosnian people. Given the gravity of the problem, all the
parties to this painful conflict should show the courage and
the sense of realism necessary to reach a just and equitable
political settlement freely and as quickly as possible, and
thereby contribute to the restoration of peace, security and
normalcy in that country and in the entire region.
In South Africa, the conclusion of an agreement on the
date of the first multiracial elections and the establishment
of the Transitional Executive Council constitute an important
stage in the efforts of the people of that country to build a
united, democratic and non-racial South Africa.
Nevertheless, the overall situation in the country remains
fragile. Sadly, we still witness an upsurge of acts of
violence and of discord in many parts of the country.
Therefore, political, social and racial order must be restored
so that the reforms thus begun can continue, at an
accelerated pace.
In Somalia, the evolution of the situation is still
disquieting. It is vital that the international community find
just and lasting solutions to this problem in accordance with
the rights and aspirations of the Somali people.
In the Middle East, an important step has been taken in
the quest for a comprehensive, just and lasting settlement of
the Israel-Arab conflict. The Lao delegation is pleased at
the mutual recognition between the Palestine Liberation
Organization (PLO) and Israel, as well as the Gaza-Jericho
autonomy agreement which was signed in Washington on 13
September 1993. We hope that that agreement will help the
various parties to the conflict to establish a climate of
mutual trust and in this way to find a comprehensive
settlement that is just and honourable for all, in the
framework of Security Council resolutions 242 (1967) and
338 (1973) and other relevant United Nations resolutions.
In western Asia, despite the signing last March at
Islamabad of a peace agreement between the Afghan parties
in conflict, Afghanistan remains the theatre of civil war. In
the interests of national concord among Afghans, of the
reconstruction of their homeland and of the peace and
security of the entire region, we appeal to all the parties
concerned to put an end to their conflicts.
On the Korean peninsula, there is still an atmosphere of
mutual distrust in the military sphere. We welcome the
tireless efforts made by all the countries concerned,
including the Democratic People’s Republic of Korea, to
ensure that the Korean peninsula is a nuclear-weapon-free
zone. It would be in the highest interest of the entire north-
east Asian region and of the world if peace, stability and
cooperation were to be achieved.
In South-East Asia, the countries of the region generally
enjoy good relations, and this is opening up a new era for
the broadening of their cooperation, day by day, in many
fields of shared interest. For the first time my own country,
the Lao People’s Democratic Republic, participated as an
observer in the Ministerial Meeting of the countries of the
Association of South-East Asian Nations (ASEAN), held
recently in Singapore. We are pleased at this important
meeting with the countries of ASEAN which has given new
impetus to our joint efforts to promote cooperation in
different fields among the peoples of the region.
Our delegation is also gratified by the historic events
that have taken place in Cambodia, our immediate
neighbour. The promulgation of the new constitution by His
Majesty King Samdech Norodom Sihanouk and the
establishment of a new Government in that country will open
the way to peace, stability and national harmony, thus
Forty-eighth session - 11 October l993 13
contributing to the strengthening of cooperation and
friendship in the region.
In the Lao People’s Democratic Republic, 1992 was a
year of many achievements. Our gross national product
increased by 7 per cent over 1991; our rate of inflation is 10
per cent, compared to 14 per cent in 1991; and the rate of
exchange in general has stabilized. In other words, the
multi-ethnic Lao people is seeing a gradual improvement in
its standard of living. From a political standpoint, our
country has experienced solid stability, and we intend
vigorously to continue our effort to promote democracy and
our people’s collective decision-making power, in
accordance with our country’s historical and cultural realities
and with its level of economic and social development.
At the beginning of 1993, the National Assembly
endorsed our national plan for socio-economic development
through the year 2000. Under this plan, the Lao
Government has set for itself two major objectives.
The first is aimed at meeting the most urgent daily
needs of our population, especially of the ethnic minorities
that live in the mountainous regions; bringing about a
gradual rise in their standard of living, both material and
cultural; and ensuring political and social stability in the
country.
The second is to promote the development of
agriculture and forestry in concert with the development of
services and of industry, especially in the field of
hydropower, one of the areas of potential growth in our
country; to develop more forcefully our market economy,
create internal savings, stabilize State finances and work
steadily towards financial autonomy; and to strengthen our
efforts at development of human resources in order to create
conditions conducive to national development in the
immediate future and for the years to come.
In order to realize this plan, we will endeavour to
achieve an average growth rate of 8 per cent, to maintain
economic and financial balance, to preserve stability of
prices and of rates of exchange, and to keep the inflation
rate no higher than 10 per cent per year. The Government
will continue its policy of broadening cooperation with other
countries and in this regard hopes to have the support and
assistance in all respects of the international community.
According to the United Nations World Economic
Survey, production at the international level should increase
by only 1.5 per cent this year and 3 per cent in 1994,
compared with .6 per cent in 1992: a very weak recovery of
growth in general terms. This weak recovery, especially in
the industrialized countries, entails a continued decline in the
demand for export goods from the developing countries and
a more abrupt decline in the prices of their raw materials,
which are of vital importance to their economies. Bearing
in mind the interdependence of the components of the global
economy, it would be wiser for the developed countries to
attach greater importance to the developing countries and to
commit themselves truly to international cooperation founded
upon revitalization of the economy and development in the
interests of all.
The problem of the environment, because of its
importance in its relation to development, is still at the
forefront of global concerns. We are still witnessing the
pollution of our air, seas and oceans, abrupt climate changes,
a steady depletion of the ozone layer, and desertification in
many parts of the world. It is time for the developed
countries and the developing countries to strengthen their
international cooperation effectively and to take forceful
measures to protect the environment, in accordance with
their respective responsibilities and capacities and with the
well-known Agenda 21, adopted in Rio de Janeiro, Brazil, in
1992.
As for the drug problem, my delegation is pleased that
the forty-eighth session of the General Assembly will devote
special meetings to this subject. We intend to contribute to
its consideration in view of the importance of this problem
and its implications in the world at large and in our own
country.
The question of promoting human rights and
fundamental freedoms still occupies a central place on the
international agenda. Because it is so important and so
sensitive, this question requires serious consideration on the
basis of the principles of non-selectivity, objectivity and
impartiality. To this we should add that the historic,
cultural, political, social, economic and religious realities of
each country need to be taken into account. From this
standpoint, we are on the whole satisfied with the results
obtained at the recent World Conference on Human Rights,
held in Vienna, Austria, from 14 to 25 June 1993.
With the end of bipolarization, it is important that
States place their hopes in the United Nations, which is truly
intended to be universal and institutional, capable of
maintaining international peace and security, of promoting
development and of having law and justice prevail the world
over. So that it can live up to its new responsibilities, the
Organization must also build its new structure. A
revitalized, restructured United Nations made more
democratic in its decision-making process, particularly in the
14 General Assembly - Forty-eighth session
Security Council, will certainly be able to play its rightful
central role in the management of international affairs.
States and peoples all over the world, large and small alike,
powerful or weak, rich or poor, could benefit greatly from
such a development.
